Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 2, line 1, “A robot as” should be -- A mobile robot as claimed --.
Claim 14, line 2, “is” should be -- into --.
Appropriate correction is required.
Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tri-axle assembly supporting an upper assembly providing vacuum cleaning as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it does not recite a body claim for which Applicant want it to be claimed.

Claim 4 recites the limitation "the wheel hub caps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the hub caps" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the stationary axle sections" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the tri-axle assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the tri-axle assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the tri-axle assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the tri-axle assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, J. et al. (CN 104210572).
	Claims 1 and 3-15 are rejected based on the International Search Report PCT/CA2017/000170 because the Examiner can not locate the translation of the prior art Li, J. et al. (CN 104210572). Therefore, Applicant is requested to provide the translation of the prior art Li, J. et al. (CN 104210572) and the prior art Li, J. et al. (CN 104210572).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zweigle et al. (2016/0291160).
Zweigle et al. (2016/0291160) discloses, in figs. 1-22, a mobile robot having a base module 840 with 3 omni-wheels (see [0072]) , each wheel having a separate electric drive motor 826A, 8926B, 826C connected to an electric battery 890 supported in the base module 840 (see figs. 8A-8F, 15, [0071]), the omni-wheels commonly supported by a fixed tri-axle supporting the base module (see figs. 8A-8D); and the tri-axle which is a single fixed component having 3 axle sections connected to each other at a central point with the 3 axle sections extending outwardly from the central point and being located in a common plane and each axle section supports one of the omni-wheels (see figs. 8A-8D).
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Li, J. et al. (CN 104210572) in view of Grinstead et al. (9,211,648).
	Claim 2 is also rejected based on the International Search Report PCT/CA2017/000170 because the Examiner can not locate the translation of the prior art Li, J. et al. (CN 104210572). Therefore, Applicant is requested to provide the translation of the prior art Li, J. et al. (CN 104210572) and the prior art Li, J. et al. (CN 104210572).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Wu et al. (2007/0150111); Maeda (2014/0110915) and Sutherland et al. (2015/0190927) discloses a mobile robot system having a tri-axle welded together as disclosed in Maeda; each axle comprising a set of cooperating wheels as disclosed in Wu; .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881